Citation Nr: 0807203	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
scrotum injury.

2.  Entitlement to service connection for a kidney 
disability.

3.  Entitlement to service connection for residuals of 
urethral trauma.

4.  Entitlement to service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran had active duty in the Army from January 1975 to 
June 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded this appeal in January 2005, and 
it has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Service connection was denied for a scrotal contusion by 
rating decisions in April 1978 and December 1978 that were 
not appealed.

2.  The record contains evidence that was not previously 
considered in 1978, but this evidence does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a scrotal injury or raise a reasonable 
possibility of substantiating the claim.

3.  The veteran does not have a kidney disability that is 
related to disease or injury during his active military 
service, and kidney stones were not manifested within one 
year of the veteran's discharge from service.

4.  The veteran does not have residuals of urethral trauma 
that is related to disease or injury during his active 
military service.

5.  The veteran does not have sexual dysfunction that is 
related to disease or injury during his active military 
service.




CONCLUSIONS OF LAW

1.  The December 1978 rating decision concerning the claim 
for service connection for a scrotal injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a scrotal injury. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for a kidney 
disability are not met. 38 U.S.C.A. §§ 1101(3), 1110, 
1112(a)(1), 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).

4.  The criteria for service connection for residuals of 
urethral trauma are not met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  The criteria for service connection for sexual 
dysfunction are not met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is from an October 2002 rating decision, which 
denied the veteran's claim filed in June 2002.  The veteran's 
claim specified that he sought service connection for scrotal 
injury (contusion), and for secondary conditions of urinary 
tract (urethral trauma), kidney/ureter conditions, and sexual 
dysfunction resulting from scrotal injury.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  


A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In this case, service connection was denied for a scrotal 
contusion by rating decisions in April 1978 and December 
1978.  The veteran did not appeal these decisions, which are 
final.  As noted above, he attempted to reopen his claim in 
June 2002.

The evidence of record in December 1978 included the 
veteran's service medical records, and some post-service 
treatment records that did not refer to any genitourinary 
problems or complaints.  The service medical records show 
that the veteran was seen on one occasion in July 1975 
reporting that he had been hit in his left testicle one week 
earlier.  There was a notation of scrotal contusion.  The 
report of the June 1976 discharge examination documents a 
negative genitourinary examination and pertinent medical 
history, except for a reference to a history of venereal 
disease.

The records received after December 1978 include VA treatment 
records and records of treatment at Plantation General 
Hospital.  These do not contain any specific reference to 
current residuals of the scrotal injury in service.  
Consequently, the Board concludes that new and material 
evidence has not been received.  Although this evidence was 
not previously considered, it does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  

Service Connection 

Concerning the veteran's claims for disability of the urinary 
tract (urethral trauma), the kidney/ureter, and sexual 
dysfunction, the Board notes that the service medical records 
do not refer to such disability, although they do refer to 
both the July 1975 scrotal injury mentioned above, and to 
treatment for sores on the penis and burning on urination, 
initially thought to be syphilis, as mentioned by the 
veteran's representative in January 2008.  As noted above, 
the veteran's June 1976 discharge examination did not find 
any genitourinary abnormalities on examination and the 
pertinent medical history was negative, except for a 
reference to a history of venereal disease.  Thus, there is 
some medical evidence of both disease and injury of the 
genitourinary system during the veteran's active military 
service, but none at the time of his discharge from service.

The post-service treatment records show that the veteran was 
treated at Plantation General Hospital in 2002 for kidney 
stones.  VA treatment records dating from 1997 contain 
references to kidney stones and erectile dysfunction, such as 
in an October 2000 endocrinology consultation note containing 
a reference to erectile dysfunction and records beginning in 
2002 referring to the veteran's kidney stones.  None of these 
records, however, relate the veteran's problems to his 
military service or to the injury reported in July 1975.  
Although kidney stones have been shown currently, they were 
not manifested to a degree of 10 percent within one year of 
the veteran's discharge from service.  Hence, service 
connection cannot be granted on the basis of the chronic 
disease presumption in 38 C.F.R. §§ 3.307, 3.309(a).

The veteran did not specifically report continuity of 
symptomatology in his statements in support of his claim.  
Given the lack of continuity of symptomatology, the amount of 
time between the veteran's military service and the problems 
noted in more recent years, and the lack of medical evidence 
linking the veteran's current complaints and problems to his 
military service or to the injury reported in July 1975, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims for service connection for 
disability of the urinary tract (urethral trauma), the 
kidney/ureter, and sexual dysfunction.

Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The RO sent the veteran section 5103(a) notice in September 
2002, before the October 2002 decision that is the subject of 
this appeal.  This letter essentially met all of the 
requirements of section 5103(a).  Although it did not 
specifically tell the veteran to provide any pertinent 
evidence in his possession, as required by 38 C.F.R. 
§ 3.159(b)(1), this letter told him what evidence was 
required, what evidence VA would obtain, and what evidence 
and information he should provide.  It also told him that his 
claim for service connection for scrotal contusion had been 
previously denied because there was the evidence of record 
failed to show that it was related to his service, although 
it identified the notice of the prior denial as June 13, 2002 
- which was the notice of the last prior rating decision - 
rather than December 1978.  As the evidence concerning the 
scrotal injury claim was essentially unchanged between 1978 
and 2002, however, the Board concludes that the veteran was 
not prejudiced by this.  The veteran was given the specific 
notice required by Dingess, supra, in May 2006, not long 
after the Court issued the Dingess decision in March 2006.  
Because service connection has not been granted for any of 
the claimed disabilities, matters concerning disability 
evaluations or the effective dates of awards do not arise in 
this instance.  Consequently, the Board concludes that the 
veteran was not prejudiced by the timing of this notice.  In 
short, the Board concludes that VA has essentially complied 
with the section 5103(a) notice requirements, and that any 
deficiencies in the notice were not prejudicial to the 
veteran in this instance.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
obtained the VA treatment records and private treatment 
records identified by the veteran in connection with his 
claims, and the veteran's service medical records were 
already associated with his claims folder.  

The Board acknowledges that the veteran was not examined in 
connection with these claims.  An examination is not required 
before a claim is reopened, see 38 C.F.R. § 3.159(c)(4)(iii).  
As for the other claims, the record does not indicate that 
the claimed disabilities or symptoms may be associated with 
an established event, disease, or injury during the veteran's 
active military service.  See 38 C.F.R. § 3.159(c)(4).  

The Board concludes that VA has met its duty to assist the 
claimant in the development of these claims.  


ORDER

The claim for service connection for scrotum injury is not 
reopened and the appeal as to this issue is denied.

Service connection for a kidney disability is denied.

Service connection for residuals of urethral trauma is 
denied.

Service connection for sexual dysfunction is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


